In a proceeding to vacate an arbitrator’s award which denied petitioner’s claim for no-fault benefits under the New York Comprehensive Automobile Insurance Reparations Act, the New York City Transit Authority appeals from a judgment of the Supreme Court, Kings County, entered September 28, 1978, which granted the application, vacated the award, determined that petitioner is entitled to no-fault benefits and an attorney’s fee and denied the authority’s cross motion to confirm the award. Judgment reversed, on the law, without costs or disbursements, application denied and cross motion granted. In view of the claimant’s testimony that she was completely "off the bus” at the time she fell, we cannot say that the arbitrator’s decision was "so irrational as to warrant vacatur” (see Matter of Garcia v Federal Ins. Co., 46 NY2d 1040, 1041). Damiani, J. P., Titone, Margett and Mangano, JJ., concur.